    Case 4:21-cv-00492-O Document 104 Filed 06/24/21          Page 1 of 2 PageID 11858



     IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
             DISTRICT OF TEXAS - FORT WORTH DIVISION

THE NAUGHTYS, LLC.                           §
Plaintiff,                                   §
                                             §                  Case No. 4:21-cv-00492
        v.                                   §
                                             §
DOES 1-580,                                  §
Defendants.                                  §


    DEFENDANTS’ MOTION TO DISSOLVE PRELIMINARY INJUNCTION
                  AND LIFT ASSET RESTRAINT

        NOW COME the Shan Defendants1 (“Defendants”), by and through their

undersigned counsel, and respectfully move this Court to dissolve the preliminary

injunction [Dkt. 81] or, at a minimum, modify the asset restraint according to the

principles of equity and based of documentation submitted herewith.


        An associated memorandum is filed in support.


1
  Following this Court’s identification in [Dkt. 81]: 560 yingli520, 561 yangsuiqwe, 575
aishengheji, 576 LiusaIuy, 532 Bakheng, 526 bismarck, 533 adriaticgo, 538 ashur80, 527
montgomery, 302 Shimigy, 220 COL beans, 232 milkcha, 342 PIKAqiu33, 256 cocounut, 285
Ikevan, 333 SurgicaL, 201 Clearance&100%quality,NyaKLI, 225 Fhci-HR, 355 who-canside
90% Discount Fast Delivery , 313 much MUCHYOU                90% Discount Cyber
Monday Direct, 226 Vdaye, 218 GJK-SION, 348 OFMWBN, 244 douk-Quite, 238 Chenjbo
(Halloween clearance&Christm as clearance ), 221 Mariee, 189 Shan-s, 206 Debouor, 249
S5E5X, 250 xatos, 307 TBKOMH（♛2021 Golden Moment: Up to 80% off♛), 335 ZEFOTIM
Big Promotion!!!, 367 GREFER, 412 easyshopping66, 391 AtlantaMart2005, 511 xxzfalcon849,
411 e1xytrep, 402 CincinatiStore, 423 globalfashion2010, 505 wishmart2014, 396 bodhi1998,
433 hongyinlon0, 413 eridu905, 390 Atlanta1816, 414 eriophoroidesxx, 474 rockfoilcrabbh, 486
SZbhkei12, 516 yupaxxs, 460 Nannouth, 443 KansasDeal, 426 GreatSpringfield, 501
watch_deal, 422 gilroy2012, 434 hotdeal320, 515 yishengmall2014, 395 bigbigshow2012, 406
Denver0806, 437 hutrsate51, 466 ppktjfa8612, 228 CO CO-US, 248 YHCWJZP, and 301 Hilyo.
Case 4:21-cv-00492-O Document 104 Filed 06/24/21      Page 2 of 2 PageID 11859



Respectfully submitted,

/s/Warren V. Norred, P.E.                  Adam E. Urbanczyk
Warren V. Norred, P.E.                     Au LLC
NORRED LAW, PLLC                           564 W. Randolph St. 2nd Fl.
515 East Border Street                     Chicago, IL 60661
Arlington, Texas 76010                     adamu@au-llc.com
817.704.3984 office                        312. 715.7312
817.524.6686 fax                           ARDC: No. 6301067
                                           Pro hac vice pending
Counsel for Shan Defendants


CERTIFICATE OF SERVICE

I certify that a copy of the attached document was served upon the above-named
counsel via the court’s e-file system on June 24, 2021.

/s/ Warren V. Norred
Warren V. Norred
